DETAILED ACTION

1.	Claims 1-21 are presented for consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,757,004. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 11-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sridharan et al. [ US Patent Application No 2013/0058346 ].

4.	As per claim 1, Sridharan discloses the invention as claimed including a method to assign a routing domain identifier in a logical network environment [ i.e. a unique routing domain ID (RDID) ] [ paragraphs 0042, and 0043 ] that includes one or more logical distributed routers and one or more logical switches [ i.e. NVGRE routers and VM Switches ] [ 509, 510, 507, 508, Figure 5 ], the method comprising: 
	identifying, from among the one or more logical distributed routers, a particular logical distributed router that is connected with the one or more logical switches in a routing domain of the particular logical distributed router [ i.e. determine whether the destination subnet is within the same routing domain (RDID), and forward the packet to the receiving NVGRE router, NVGRE router removes the outer MAC and IP and forwards the packet to the VM switch ] [ 902, 903, Figure 9; and paragraphs 0048, 0049, and 0061 ], wherein the particular logical distributed router and each of the one or more logical switches are distributed on multiple hosts in the logical network environment [ i.e. distributed routing domain concept ] [ Figure 3; and paragraphs 0040, and 0044 ]; and
	disclose assigning each of the one or more logical switches with the routing domain identifier which is associated with the routing domain of the particular logical distributed router, wherein the routing domain identifier uniquely identifies the particular logical distributed router in the routing domain [ i.e. each customer network is assigned  by a datacenter administrator or datacenter management software a unique Routing Domain ID (RDID) and is assigned a virtual Subnet ID (VSID) ] [ paragraphs 0042, and 0043 ]. 

5.	As per claim 2, it is rejected for similar reasons as stated above in claim 1, furthermore, Sridharan discloses using the routing domain identifier in a communication between a network manager and each host, of the multiple hosts, that supports the one or more logical switches and the particular logical distributed router, wherein the communication includes a value based on the routing domain identifier [ i.e. Blue subsets with RDID1 are assigned 5001, 5002, and 5003 ] [ paragraph 0043 ] and provides control information to the network manager from the multiple hosts [ Figure 5; and paragraphs 0050-0054 ]. 
 
6.	As per claim 3, Sridharan discloses wherein identifying the particular logical distributed router includes identifying the particular logical distributed router from network topology information that specifies how the particular logical distributed router is connected with the one or more logical switches [ i.e. make a direct forwarding decision based on virtual network policies ] [ paragraphs 0048, and 0059 ]. 
 
7.	As per claim 4, Sridharan discloses wherein assigning each of the one or more logical switches with the routing domain identifier comprises assigning the routing domain identifier to each of the one or more logical switches according to one of: a rule that specifies assigning the routing domain identifier to the one or more logical switches, based on the one or more logical switches being directly connected to a single logical distributed router that is the particular logical distributed router;  a rule that specifies assigning the routing domain identifier to the one or more logical switches, based on the one or more logical switches being directly connected to an upper-tier logical distributed router which is the particular logical distributed router connected to a lower-tier logical distributed router, or based on the one or more logical switches being indirectly connected to the upper-tier logical distributed router via the lower-tier logical distributed router;  and a rule that specifies assigning the routing domain identifier to the one or more logical switches, based on the one or more logical switches being indirectly connected to an upper-tier logical distributed router via a logical service router and being directly connected to a lower-tier logical distributed router that is the particular logical distributed router [ i.e. network virtualization policy is used to route packet to the current location of the destination service ] [ paragraphs 0037, 0039, and 0053 ]. 

8.	As per claims 11, and 12, they are rejected for similar reasons as stated above in claims 1 and 2.

9.	As per claim 13, it is rejected for similar reasons as stated above in claim 4.

10.	As per claim 17, it is rejected for similar reasons as stated above in claim 1.

11.	As per claim 18, it is rejected for similar reasons as stated above in claims 2 and 4.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 5, 7, 8, 10, 14, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. [ US Patent Application No 2013/0058346 ], in view of Thakkar et al. [ US Patent Application No 2015/0063364 ].
 
13.	As per claim 5, Sridharan does not specifically disclose determining whether an update operation affects a particular logical switch of the one or more logical switches, or one or more descendants associated with the particular logical switch, or both; and in response to a determination in an affirmative, updating the routing domain identifier of the particular logical switch, or that of the one or more descendants, or both.  Thakkar discloses determining whether an update operation affects a particular logical switch of the one or more logical switches, or one or more descendants associated with the particular logical switch, or both [ i.e. modify the routing table or other configuration data ] [ paragraph 0215 ]; and in response to a determination in an affirmative, updating the routing domain identifier of the particular logical switch, or that of the one or more descendants, or both [ i.e. detects the database table have been modified and sends updated ] [ paragraph 0220 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Sridharan and Thakkar because the teaching of Thakkar would allow to provide a network control system that enables the implementation of logical networks which include logical router connections to external physical networks [ Thakkar, paragraph 0035 ].
 
14.	As per claim 7, Thakkar discloses wherein determining whether the particular logical switch is affected comprises one of: determining that the particular logical switch is not affected based on an update operation to update a direct connection between the particular logical switch and a virtualized computing instance or a logical service router;  determining that the particular logical switch has a direct connection with a single logical distributed router, being the particular logical distributed router, and the particular logical switch is affected based on the operation to update the direct connection;  determining that the particular logical switch and the one or more descendants are affected based on an operation to update a direct northbound connection from the particular logical switch to the particular logical distributed router; and determining that the particular logical switch is affected based on an operation to update a direct southbound connection from particular logical switch to the particular logical distributed router [ Figure 1; and paragraphs 0215, and 0220 ]. 

15.	As per claim 8, Sridharan discloses the invention as claimed including a method to update a routing domain identifier in a logical network environment  [ i.e. a unique routing domain ID (RDID) [ paragraphs 0042, and 0043 ] that includes one or more logical distributed routers and one or more logical switches [ i.e. NVGRE routers and VM Switches ] [ 509, 510, 507, 508, Figure 5 ], the method comprising: 
	detecting an update operation directed towards the logical network environment [ i.e. if any changes occur for the VMs, such as migration of a VM to different host, the network virtualization policy should be updated immediately for all host machines ] [ paragraphs 0034, and 0036 ], wherein each of the one or more logical switches is assigned with the routing domain identifier which is associated with a routing domain of a particular logical distributed router among one or more logical distributed routers [ Figure 10 ], wherein the routing domain identifier uniquely identifies the particular logical distributed router in the routing domain  [ i.e. determine whether the destination subnet is within the same routing domain (RDID), and forward the packet to the receiving NVGRE router, NVGRE router removes the outer MAC and IP and forwards the packet to the VM switch ] [ 902, 903, Figure 9; and paragraphs 0048, 0049, and 0061 ], and wherein the particular logical distributed router and each of the one or more logical switches are distributed on multiple hosts in the logical network environment [ i.e. distributed routing domain concept ] [ Figure 3; and paragraphs 0040, and 0044 ]; and
	using the routing domain identifier in a communication between a network manager and each host, of the multiple hosts, that supports the one or more logical switches and the particular logical distributed router, wherein the communication includes a value based on the routing domain identifier [ i.e. Blue subsets with RDID1 are assigned 5001, 5002, and 5003 ] [ paragraph 0043 ] and provides control information to the network manager from the multiple hosts [ Figure 5; and paragraphs 0050-0054 ].
	Sridharan does not specifically disclose 
	determining whether the update operation affects a particular logical switch of the one or more logical switches, or one or more descendants associated with the particular logical switch, or both;  and in response to a determination in an affirmative, updating the routing domain identifier of the particular logical switch, or that of the one or more descendants, or both. 
	Thakkar discloses determining whether the update operation affects a particular logical switch of the one or more logical switches, or one or more descendants associated with the particular logical switch, or both  [ i.e. modify the routing table or other configuration data ] [ paragraph 0215 ]; and in response to a determination in an affirmative, updating the routing domain identifier of the particular logical switch, or that of the one or more descendants, or both  [ i.e. detects the database table have been modified and sends updated ] [ paragraph 0220 ]. 
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Sridharan and Thakkar because the teaching of Thakkar would allow to provide a network control system that enables the implementation of logical networks which include logical router connections to external physical networks [ Thakkar, paragraph 0035 ].

16.	As per claim 10, it is rejected for similar reasons as stated above in claim 7.

17.	As per claims 14, and 16, they are rejected for similar reasons as stated above in claims 5 and 7.

18.	As per claims 19, and 21, they are rejected for similar reasons as stated above in claims 5 and 7.


19.	Claims 6, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. [ US Patent Application No 2013/0058346 ], in view of Thakkar et al. [ US Patent Application No 2015/0063364 ], and further in view of Park et al. [ US Patent Application No 2016/0301603 ].

20.	As per claim 6, Sridharan in view of Thakkar does not specifically disclose wherein determining whether the particular logical switch is affected comprises one of: determining that the particular logical switch is not affected based on an update operation to delete a logical object that is directly or indirectly connected to the particular logical switch, wherein the logical object includes one of: another logical switch or a logical switch port that is directly connected to a virtualized computing instance; another logical switch or a logical switch port that is directly connected to a logical service router; or a logical service router and a port on the logical service router; and determining that the particular logical switch is affected based on an update operation to delete the particular logical distributed router.  Park discloses wherein determining whether the particular logical switch is affected comprises one of: determining that the particular logical switch is not affected based on an update operation to delete a logical object that is directly or indirectly connected to the particular logical switch, wherein the logical object includes one of: another logical switch or a logical switch port that is directly connected to a virtualized computing instance; another logical switch or a logical switch port that is directly connected to a logical service router; or a logical service router and a port on the logical service router; and determining that the particular logical switch is affected based on an update operation to delete the particular logical distributed router [ i.e. delete a virtual network device, virtual switch ] [ paragraphs 0053, and 0065 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Sridharan, Thakkar and Park because the teaching of Park would enable to integrate routing method and system which enables packet flow between an existing legacy network and an SDN [ Park, paragraph 0002 ].

21.	As per claim 9, it is rejected for similar reasons as stated above in claim 6.
 
22.	As per claim 15, it is rejected for similar reasons as stated above in claim 6.

23.	As per claim 20, it is rejected for similar reasons as stated above in claim 6.

Response to Arguments

Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.

24.	As per remarks, Applicants argued that (1) Sridharan does not tech or suggest the recitation of “the routing domain identifier uniquely identifies the particular logical distributed router in the routing domain” since Sridharan’s RDID does not uniquely identifying either of the NVGRE routers.
	As to point (1), Sridharan discloses NVGRE routers operate as distributed routers that is indexed by both RDID and VSID [ paragraph 0064 ], the NVGRE router looks up the PA and MAC in a network virtualization policy for the host server corresponding to the destination CA and VSID, the NVGRE router adds the Outer MAC and Outer IP and the VSID, the NVGRE router then sends the packet to the NIC for transmission to other host servers on the physical network, the NIC on the server hosting the destination receives the packet and recognizes the Outer MAC and Outer IP as belongs to that server, the NIC forwards the packet to the NVGRE router [ i.e. broadly interpreted as the routing domain identifier uniquely identifies the particular logical distributed router in the routing domain as claimed ] [ Figures 7-9; and paragraphs 0059-0062 ].

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446